Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the communication filed 9/30/2020.  Claims 1-15 are pending and subject to the following restriction requirement.


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.  Claim(s) 1-13, drawn to a method of creating a plasmid for use in producing a chimeric antibody, comprising: (a) receiving a FAB region of the antibody; (b) receiving a fluorescent protein; (c) receiving a linker having length of at least 5 amino acids (natural or unnatural, synthetic); (d) using the Gibson assembly process to join the FAB region, the fluorescent protein, and the linker into an expression plasmid, class C40B, subclass 50/06.

Group II.  Claim(s) 14-15, drawn to a chimeric antibody produced according to a method comprising (a) creating a plasmid for use in producing a chimeric antibody, comprising: (a) receiving a FAB region of the antibody; (b) receiving a fluorescent protein; (c) receiving a linker having length of at least 5 amino acids (natural or unnatural, synthetic); (d) using the Gibson assembly process to join the FAB region, the fluorescent protein, and the linker into an expression plasmid, (e) inserting the plasmid into at least one of (y) chemically competent bacteria capable of protein expression from the plasmid, (z) electrocompetent bacteria capable of protein expression from the plasmid, and (f) using the bacteria to produce the chimeric antibody, class C40B, subclass 40/10.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by another materially different process.  For example, the antibody can be made by isolating antibodies from naturally occurring sources.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Consideration of Rejoinder
The examiner has required restriction between product and process claims. Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Species Election
This application contains claims directed to the following patentably distinct species: the Applicant is required to further elect a single ultimate species for each of the following:
	If the Applicant elects Group I, the Applicant is required to make an election from A, B, C and D (four total elections); in addition, depending on the election from D, the Applicant may be required to make an election from 1 (one additional election):
	A.  A single specific species selection of what "the linker comprises".  For example, the Applicant could elect "at least one natural amino acid" OR "at least one synthetic amino acid" OR "at least one natural amino acid or at least one synthetic amino acid".
	B.  A single specific selection of a method either with OR without the steps using "using PCR to produce volumes of the FAB region, the fluorescent protein, and the linker for use in the Gibson assembly process".
	C.  A single specific selection of a method either with OR without the steps using "determining the difference in length between (a) the combined length of the FAB region and the fluorescent protein, and (b) the Durvasula length, and, (x) if the difference is less than or equal to 5 amino acids, then modifying the FAB region by shortening the length of the FAB region by the amount the difference is less than 5 amino acids and using a linker having a length of 5 amino acids; (y) if the difference greater than 5 amino acids, then using a linker having a length equal to the difference".
	D.  A single specific selection of a method either with OR without the steps using "(b) inserting the plasmid into at least one of (y) chemically competent bacteria capable of protein expression from the plasmid, (z) electrocompetent bacteria capable of protein expression from the plasmid, and (c) using the bacteria to produce the chimeric antibody".
		1.  If the Applicant elects with the method step using "(b) inserting the plasmid into at least one of (y) chemically competent bacteria capable of protein expression from the plasmid, (z) electrocompetent bacteria capable of protein expression from the plasmid, and (c) using the bacteria to produce the chimeric antibody" then a single specific selection of the bacteria used in "inserting the plasmid".  For example, the Applicant could elect "into chemically competent bacteria capable of protein expression from the plasmid" OR "into electrocompetent bacteria capable of protein expression from the plasmid".

	If the Applicant elects Group II, the Applicant is required to make an election from A, B, C and D (four total elections); in addition, depending on the election from D, the Applicant may be required to make an election from 1 (one additional election):
	A.  A single specific species selection of what "the linker comprises".  For example, the Applicant could elect "at least one natural amino acid" OR "at least one synthetic amino acid" OR "at least one natural amino acid or at least one synthetic amino acid".
	B.  A single specific selection of a method either with OR without the steps using "using PCR to produce volumes of the FAB region, the fluorescent protein, and the linker for use in the Gibson assembly process".
	C.  A single specific selection of a method either with OR without the steps using "determining the difference in length between (a) the combined length of the FAB region and the fluorescent protein, and (b) the Durvasula length, and, (x) if the difference is less than or equal to 5 amino acids, then modifying the FAB region by shortening the length of the FAB region by the amount the difference is less than 5 amino acids and using a linker having a length of 5 amino acids; (y) if the difference greater than 5 amino acids, then using a linker having a length equal to the difference".
	D.  A single specific selection of a method either with OR without the steps using "(b) inserting the plasmid into at least one of (y) chemically competent bacteria capable of protein expression from the plasmid, (z) electrocompetent bacteria capable of protein expression from the plasmid, and (c) using the bacteria to produce the chimeric antibody".
		1.  If the Applicant elects with the method step using "(b) inserting the plasmid into at least one of (y) chemically competent bacteria capable of protein expression from the plasmid, (z) electrocompetent bacteria capable of protein expression from the plasmid, and (c) using the bacteria to produce the chimeric antibody" then a single specific selection of the bacteria used in "inserting the plasmid".  For example, the Applicant could elect "into chemically competent bacteria capable of protein expression from the plasmid" OR "into electrocompetent bacteria capable of protein expression from the plasmid".

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, for example the bacteria used in "inserting the plasmid" could be "into chemically competent bacteria capable of protein expression from the plasmid" OR "into electrocompetent bacteria capable of protein expression from the plasmid".  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim(s) 1 and 14 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.
Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639